UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF NEW YORK pews }
(AC EQONECALLY PRLPi |
ELIZABETH MANUEL,
Plaintiff,

 

7 - q “ 25 a

 

Vv. : ORDER

THE STATE OF NEW YORK; KENNETH 18 CV 11820 (VB)
MAINE, Correction Officer; and ANTHONY
LORENZO, Correction Officer,

Defendants.

On December 13, 2019, defendants moved to dismiss the complaint. (Doc. #15).
Plaintiff's opposition to the motion was thus due December 30, 2019. See Local Rule 6.1(b);
Fed. R. Civ. P. 6(d).

To date, plaintiff has failed to oppose the motion or seek an extension of time in which to
do so. Accordingly, it is HEREBY ORDERED:

l, The Court sua sponte extends plaintiff's time to oppose the motion to February 6,
2020. Defendants’ reply, if any, is due February 13, 2020.

2. If plaintiff fails to respond to the motion by February 6, 2020, the motion will
be deemed fully submitted and unopposed.

The Clerk is directed to mail a copy of this Order to plaintiff at the address on the docket.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the
purposes of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

Dated: January 7, 2020
White Plains, NY SO ORDERED: / )

HisJ

Vincent L. Briccetti
United States District Judge

 
 
